Citation Nr: 0114913	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder, 
characterized by chronic low back pain with sciatic 
neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and his sister-in-law


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1953 to June 1955.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri, in which the RO denied service 
connection for a back disorder characterized by chronic low 
back pain with sciatic neuralgia.  


FINDING OF FACT

Competent medical evidence of record establishes that the 
veteran's back disorder, characterized by chronic low back 
pain with sciatic neuralgia, is causally or etiologically 
related to service.  


CONCLUSION OF LAW

The veteran's back disorder, characterized by chronic low 
back pain with sciatic neuralgia, was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
2000), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. NO. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
back disorder, characterized by chronic low back pain with 
sciatic neuralgia, pursuant to 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  In 
pursuing this claim, the veteran contends that the evidence 
of record shows that he injured his back during service when 
picking up railroad rails in his company area.  Further, the 
veteran asserts that he has never sustained any other 
injuries to his back, either prior to entering the military 
or since leaving the military.  

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is satisfied that all relevant facts in 
connection with this appeal have been properly developed and 
that no further assistance to the veteran is required to 
comply with the duty to assist the claimant mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

In this regard, the veteran has been advised of the denial of 
his claim and the law and pertinent regulations regarding 
service connection in a March 1998 rating decision, a July 
1998 Statement of the Case (SOC) and March and November 1999 
Supplement Statements of the Case (SSOC).  The veteran's 
available service medical records have been obtained and the 
veteran offered testimony in support of his claim at a 
hearing at the RO in September 1999 as well as during a 
Travel Board hearing conducted by the undersigned in March 
2001.  The veteran was afforded a VA examination in January 
1999 and there is no indication that there are any 
outstanding records that need to be associated with the 
claims file.  Finally, the veteran and his representative 
have been given several opportunities to present further 
evidence and argument in connection with this claim.  As 
such, the Board finds that no further assistance is necessary 
for an equitable adjudication of the claim.  Therefore, the 
Board will proceed with adjudication of the veteran's appeal.

At the outset, the Board acknowledges that the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  As 
documented by a November 1997 Request for Information, the RO 
advised the NPRC that this was a possible fire related case 
and requested all available service medical records.  The 
veteran completed an NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data).  He indicated that he 
had received treatment at the Fort Carson Hospital in 
Colorado for a lower back injury, and was hospitalized in 
March and April 1955.  In December 1997, the NPRC provided 
the RO with limited service medical records consisting of an 
April 1955 admission report at the US Army Hospital at Fort 
Carson.  Although the absence of the veteran's service 
medical records is clearly not helpful to his claim, the lack 
of such records does not preclude the granting of service 
connection.  In this case, the VA has met its duty to assist 
in the reconstruction of the veteran's service medical 
records and in light of the favorable decision below, 
additional development is unnecessary.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The mere fact of 
an in-service injury is not enough; there must be evidence of 
a chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Available service medical records confirm that the veteran 
was hospitalized for approximately 6 days in April 1955 for 
treatment of an acute lumbosacral strain incurred when he was 
picking up railroad rails in his company area.  During his 
March 2001 Travel Board hearing, the veteran testified that 
when he injured his back in service, he experienced aching in 
his low back and after his hospitalization he was placed on 
limited duty.  He stated that he was still having problems 
with what felt like a pulled muscle in his left side, and 
pain in his left hip and leg upon his discharge from service.

During both the September 1999 hearing at the RO and the 
March 2001 Travel Board hearing, the veteran testified to 
ongoing treatment for his back from the time he was 
discharged from service to the present.  Specifically, he 
indicated that he sought treatment from Dr. Youll 
approximately 15 days after he was discharged from service.  
He reported receiving treatment from Dr. Youll from 1955 to 
1969.  Dr. Youll prescribed the veteran a back brace.  The 
veteran has been unable to obtain treatment records from Dr. 
Youll, because he is deceased and records are no longer 
available.  The veteran also testified that he had been 
unable to obtain records documenting treatment received from 
Dr. Hedgepath from 1970 to 1980, because Dr. Hedgepath has 
retired.  

VA outpatient treatment records dated from April 1990 to 
October 1997 reflect the veteran's ongoing complaints of 
chronic low back pain with radiation into his left leg.  
During this time, the veteran was diagnosed variously with 
low back pain and left and right sided sciatica.  An October 
1992 treatment records shows that the veteran reported that 
he believed his low back pain was related to his "hurt back 
in Korea."  

Records from William Campbell, D.O., dated October 1990 to 
May 1997, show that the veteran presented with complaints of 
low back pain due to an injury he received in service.  Based 
on x-rays of the lumbar spine in October 1990, Dr. Campbell 
diagnosed the veteran with degenerative joint disease.  A 
March 1993 treatment record from Kim Wang, D.O., reflects a 
diagnosis of sciatic neuralgia. 

A December 1997 statement from Lawrence E. Vark, D.O., 
indicates that Dr. Vark initially treated the veteran in 1986 
and continued to treat him intermittently until 1989.  Dr. 
Vark stated that he no longer had access to the veteran's 
treatment records, but recalled that he treated the veteran 
for back pain which had begun years prior.  Dr. Vark's 
preliminary diagnosis was degenerative osteoarthritis of the 
vertebral spine.  He placed the veteran on the appropriate 
medical therapy and the veteran was to follow-up as needed.  
Dr. Vark saw the veteran on 1-2 follow up visits.  
Thereafter, Dr. Vark relocated to Oklahoma and no longer 
treated the veteran.   

Correspondence from Columbia Hospital South dated in December 
1997 confirms that Dr. Vark's treatment records were stored 
at what was previously the Springfield General Hospital.  The 
veteran's request for a copy of these treatment records had 
been received, but none of the records could be located.

In June 1998, the veteran was seen at St. John's Physicians & 
Clinics in Springfield, Missouri for back pain.  The veteran 
presented with a history of long standing, recurrent episodes 
of back pain since an injury in service while lifting 
railroad rails.  X-rays revealed severe degenerative disc and 
degenerative arthritic disease throughout the lumbar spine.  

In support of his claim, the veteran submitted three lay 
statements dated in May and June 1998, in which the veteran's 
sister-in-law and friends, corroborated his claim that he 
injured his back during service and attested to the veteran's 
ongoing problems with his back since his discharge from 
service. 

The veteran was examined by Aly M. Mohsen, M.D. with 
Specialized Physical Medicine and Rehabilitation Clinics in 
July 1998.  Dr. Mohsen reviewed the veteran's treatment 
records and recorded the veteran's history of injuring his 
back during service.  Dr. Mohsen examined the veteran and 
took x-rays of the veteran's lumbosacral spine.  Based on the 
aforementioned, Dr. Mohsen diagnosed the veteran with post-
traumatic osteoarthritic changes with the associated multi-
level lumbosacral radiculopathy, spinal stenosis and 
progressive degenerative joint disease of the lumbosacral 
spine.  Dr. Mohsen opined that

most likely it was probable the injury he 
sustained in the military service could 
be a triggering factor in the aggravation 
or acceleration of his degenerative joint 
disease of the lumbosacral spine but it 
is difficult for me to address this in 
1998 given that the incident of injury 
was in 1955.     

At the request of the RO, the veteran was afforded a VA 
examination in January 1999 to determine the etiology of his 
current back disorder.  The veteran presented with complaints 
of constant pain in the lower back, aggravated by bending and 
twisting with occasional radiating in the left leg, left 
ankle and also associated with some numbness and tingling of 
the left leg.  X-rays revealed degenerative joint disease of 
the lumbosacral spine.  Based on a review of the veteran's 
medical records and a physical examination, the examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine.  In the examiner's opinion, 

[t]his veteran did injure his lower back 
while on active duty.  This is well 
documented.  The veteran states that he 
has never had any other injuries to his 
back either prior to entering the 
military or since leaving the military.  
Furthermore, it was necessary for this 
veteran to receive treatments to his 
lower back almost immediately after 
leaving the service in 1955.  In view of 
the above observations, one concludes 
that the degenerative joint disease of 
the lumbar spine which this man is now 
experiencing is at least partly 
attributable to the injury which he 
sustained while on active duty.  One must 
admit that the work of an electrician 
which this man did for 20-some years puts 
an undue stress on the lower back and was 
probably a contributing factor in his 
present condition.  However, it is the 
opinion of this examiner that that can 
only be considered to be an aggravating 
factor and that the initial injury to 
[the veteran's] lower back occurred while 
he was on active duty.  

During the September 1999 hearing at the RO and the March 
2001 Travel Board hearing, the veteran testified that he did 
not have any additional injuries to his back during the years 
after his discharge from service.  The veteran stated that 
after service he worked as a journeyman electrician, but he 
did not injure his back while working in this capacity.  The 
veteran's wife testified that the veteran's left leg had a 
tendency to jerk and that this had gotten worse over the 
years.  She was not sure if this disorder preexisted service 
or started after his back injury in service.  However, she 
did recall that the veteran wrote to her during service and 
told her about his back injury.  She indicated that the 
veteran had problems with his back within less than one month 
of his discharge from service.  The veteran's sister-in-law 
testified that the veteran did not have any back problems 
prior to service, but that after service he had ongoing 
problems with his back.  

Based on a review of the aforementioned evidence, the Board 
concludes that the veteran meets the requirements for service 
connection for a low back disorder, characterized by chronic 
low back pain with sciatic neuralgia.  He clearly injured his 
back in service.  Post-service treatment records show that 
the veteran has consistently received treatment for chronic 
low back pain, radiating pain into the left leg, sciatica and 
degenerative joint disease from 1955 through July 1998.  Most 
recently, in January 1999 a VA examiner opined that the 
veteran's currently diagnosed back disorder is attributable 
and related to the initial injury that he sustained while he 
was on active duty.  Thus, the facts presented by the record 
in combination with the January 1999 medical opinion support 
a conclusion that the veteran's back disorder now 
characterized by chronic low back pain with sciatic neuralgia 
is related to his injury in service.  Accordingly, service 
connection is warranted for this disability. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for a low back disorder, characterized by 
chronic low back pain with sciatic neuralgia, is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

